DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	This action is in response to the papers filed February 17, 2022.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
Applicant’s election without traverse of the combination of SNORD115-15, SNORD115-11, SNORD115-117, and SMYD3 in the reply filed on September 10, 2021 is reiterated for the record. 
Claims 28-32 are currently pending.

Non-Compliant Amendment
3.	The amendment document filed on February 17, 2022 is considered non-compliant because it has failed to meet the requirements of 37 CFR 1.121 or 1.4.  In particular claim 31 has the status identifier “Currently Amended” and “28” is underlined.  However claim 31 previously depended from claim 28 or 29.  As such the status identifier should be “Previously Presented” and “28” should not be underlined.  Claim 32 has the status identifier “Previously Presented” and “28” is not underlined.  However claim 32 previously only depended from claim 29.  As such the status identifier should be “Currently Amended” and “28” should be underlined.  Despite these 

Claim Objections
4.	Claim 28 recites “A method for analyzing the methylation status at differentially methylated regions (DMRs) in in offspring DNA”.   It is noted that the word “in” is repeated. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite an abstract idea.  The claims recite a step of “determining” a risk score (clms 28 and 29). The broadest reasonable interpretation of the “determining” step is that it may be accomplished by a mental processes. For example, one may “determine” a risk score by thinking about the methylation status of the DMRs.  The step of “determining” a risk score can be performed by a human using mental steps or basic critical thinking, which are types of 
   Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	In addition to the judicial exceptions claims 28 and 29 recite steps of “extracting” DNA from a sample and “measuring” the methylation status at the DMRs. Claims 30 and 31 further recite performing different techniques to determine the methylation status. The steps in addition 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions claims 28 and 29 recite steps of “extracting” DNA from a sample and “measuring” the methylation status at the DMRs. Claims 30 and 31 further recite performing different techniques to determine the methylation status. The steps in addition to the judicial exceptions do NOT amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
Extracting DNA from a sample in order to perform tests is well understood, routine, and conventional activity for those in the field of diagnostics. Measuring the methylation status at the DMR merely instructs a scientist to use any detection technique. The claim does not require the use of any particular non-conventional reagents. When recited at this high level of generality, there is no meaningful limitation that distinguishes these steps from well understood, routine, and conventional activities engaged in by scientists prior to applicants invention and at the time the application was filed. 
The teachings in the specification demonstrate the well understood, routine, conventional nature of the additional elements because it teaches that the additional elements are well known or commercially available.  For example the specification teaches the following:
[0046] While the present invention exemplifies the CHARM assay for detection of methylation, in fact numerous methods for analyzing methylation status (hypomethylation or hypermethylation) may be utilized. In various embodiments, the determining of methylation status in the methods of the invention is performed by one or more techniques selected from the group consisting of a nucleic acid amplification, polymerase chain reaction (PCR), methylation specific PCR, bisulfite pyrosequencing, single-strand conformation polymorphism (SSCP) analysis, restriction analysis, microarray technology, and proteomics. As illustrated in the Examples herein, analysis of methylation can be performed by bisulfite genomic sequencing. Bisulfite treatment modifies DNA converting 

[0050] PCR products can be purified using the QIAEX II.TM. gel extraction kit (Qiagen) and directly sequenced with an ABI Prism 377 DNA.TM. sequencer using the BigDye.TM. Terminator Cycle Sequencing kit following the manufacturer's protocol (PE Applied Biosystems, Foster City, Calif).

[0054] Also methyl light (Trinh et al., Methods 25(4):456-62 (2001), incorporated herein in its entirety by reference), Methyl Heavy (Epigenomics, Berlin, Germany), or SNuPE (single nucleotide primer extension) (see e.g., Watson et al., Genet Res. 75(3):26974 (2000)) can be used in the methods of the present invention related to identifying altered methylation of DMRs. 

[0055] Other methods are known in the art for determining methylation status of a DMR, including, but not limited to, array-based methylation analysis and Southern blot analysis. Additionally, as mentioned above, methyl light, methyl heavy, and array-based methylation analysis can be performed, by using bisulfate treated DNA that is then PCR-amplified, against microarrays of oligonucleotide target sequences with the various forms corresponding to unmethylated and methylated DNA. 

The prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  
For example Jenkins (PLOS Genetics July 2014 Vol 10 Issue 7 e1004458 pages 1-13) teaches that they investigated the impact of aging on DNA methylation in mature human sperm.  Using a methylation array approach they evaluated changes to sperm methylation patterns in 17 fertile donors by comparing the sperm methylome of 2 sample collected from each individual 9-19 years apart.  They identified 139 regions that are significantly and consistently hypomethylated with age and 8 regions that are significantly hypermethylated with age (see abstract). 
Additionally Irizarry (Genome Research 2008 Vol 18 pages 780-790) teaches they found that with an original array design strategy using tiling arrays and statistical procedures that average information from neighboring genomic locations, much improved specificity and sensitivity could be achieved, e.g., ∼100% sensitivity at 90% specificity with McrBC. They 
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Response To Arguments
6.	In the response the Applicants traversed the rejection under 35 USC 101. Applicants argue that the currently amended claims are not directed to a judicial exception. They argue that while the method might be intended to determine risk of ASD, this intention is not recited, described or set forth in the claim. They argue that for a claim to be considered to be directed to a judicial exception, that judicial exception has to be described or set forth within the claim itself. 
This argument has been fully considered but is not persuasive. The claims as amended recite a step of “determining” a risk score (clms 28 and 29). The step of “determining” a risk score can be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams). Thus the claims do in fact set forth a judicial exception.  The rejection is maintained. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 28-32 are rejected over the recitation of the phrase “determining a risk score”.  This recitation renders the claims indefinite because it is unclear how this step relates to the rest of the method. The claims previously require measuring the methylation status of the DMRs but it’s not clear if this information is then used to determine the risk score or if the risk score is based on something different. Clarification is requested. 


Claim Rejections - 35 USC § 112 1st paragraph
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 28-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Scope of the Claims/Nature of the Invention
The claims are drawn to methods for (i) analyzing the methylation status at DMRs in offspring DNA and (ii) analyzing the methylation status at DMRs in DNA. 
Claim 28 recites extracting DNA from a human parental sperm sample.  Claim 29 recites extracting DNA from a sample from a human subject. Claim 29 broadly encompasses ANY type of sample (i.e., blood, brain, sperm, urine, saliva etc.). 
The claims recite a step of measuring the methylation status at the DMRs, wherein the DMRs reside on SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3.  The claims do not specifically define the DMRs that reside on SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3 by their nucleotide sequences.  The claims state that the methylation status of SNORD115-15, SNORD115-11, SNORD115-17 is hypomethylation and the methylation status of SMYD3 is hypermethylation.  However the claims do not set forth if what the hypo/hyper methylation is in comparison to. 
The claims recite a final step of determining a risk score.  The claims do not recite what the risk is for.  The claims broadly encompass correlating the methylation status at the DMRs in  
The nature of the invention requires a reliable correlation between the methylation status of the DMRs that reside on SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3 and risk of ANYTHING (i.e., autism, cancer, myocardial infarction, diabetes, etc.). 
Teachings in the Specification and Examples
The specification (para 0076) teaches that genome wide DNA methylation was examined in paternal semen bio samples obtained from an ASD enriched-risk pregnancy cohort, the Early Autism Risk Longitudinal Investigation (EARLI) cohort, to estimate associations between sperm DNAm and prospective ASD development, using a 12-month ASD symptoms assessment, the Autism Observation Scale for Infants (AOSI). Methylation data from 44 sperm samples were analyzed on the CHARM 3.0 array, which contains over 4 million probes (over 7 million CpG sites), including 30 samples also run on the Illumina Infinium HumanMethylation450TM (450 k) BeadChipTM platform (~485,000 CpG sites). Associated regions were also examined in an independent sample of postmortem human brain ASD and control samples for which Illumina 450TM DNA methylation data were available. 
 The specification (para 0111) teaches that 2605 candidate DMRs were identified in paternal sperm associated with child AOSI score at 12 months, and after permutation analysis, the top 193 DMRs had genome-wide p<0.05. The top 10 ranked DMRs are shown in Table 2. The top four regions where DNAm associates linearly (genome-wide p=0.001) with AOSI score were highlighted in FIG. 1, with the average DNAm across the DMR shown in each inset. FIG. 1a shows hypomethylation with increased AOSI score on chromosome 15 overlapping SNORDI15-15 where the highest quartile of AOSI scores (>10) corresponded to 27.4% average 
The specification (para 0115) teaches that a subset of the AOSI-associated DMRs identified in semen also shows directionally consistent effects in postmortem human brain samples in a study comparing patients with ASD to unaffected controls. The AOSI DMRs were most consistent comparing cases and controls in the cerebellum, where 21 of 75 of AOSI-associated DMRs contained at least one Illumina 450K probe that was differentially methylated comparing autism to controls; 18 of these were directionally consistent with the sperm AOSI score association data (e.g. DNAm positively associated with both AOSI score in semen and in ASD brains). This cross-tissue consistency was not present in the cortical brain regions--in the frontal cortex, only 12 AOSI DMRs were significant, of which 3 were directionally consistent, and in the temporal cortex, only 10 AOSI DMRs were significant, of which 2 were directionally consistent. 
Figure 5 sets forth Table 2 relating to candidate DMRs associated with 12 month total AOSI score, an indicator of autism risk.  

    PNG
    media_image1.png
    244
    859
    media_image1.png
    Greyscale

It is noted that Table 2 appears to disclose the location of the DMRs.  For example, the SMYD3 DMR appears to start at 246058026 on chromosome 1 and end at 246059550 on chromosome 1. 
State of the Art and the Unpredictability of the Art
While methods of detecting methylation patterns are known in the art, correlating methylation patterns with the risk of ANYTHING and particularly autism is highly unpredictable. The unpredictability will be discussed below.
The claims are highly unpredictable to the extent that they require a reliable correlation between the methylation status of the DMRs that reside on SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3 and risk of ANYTHING (i.e., cancer, myocardial infarction, diabetes, etc.). It is noted that the teachings in the specification are limited to an association between the recited DMRs and autism.  There is no analysis in the specification of the methylation status of these DMRs in any other disease or condition.  It is highly unpredictable if SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3 have regions that are differentially methylated in other diseases/conditions such as cancer, myocardial infarction, diabetes, etc. The specification does not provide enablement for a method wherein the methylation status of DMRs in SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3 is used to determine a risk score ANYTHING. 

The claims require determining the methylation status of differentially methylated regions (DMRs) in the DNA, wherein the DMRs reside on SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3.  The claims do not specifically define the DMRs that reside on SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3 and are associated with ASD by their nucleotide sequences. It is noted that GenBank teaches that SNORD115-11 is a 81bp sequence located on chromosome 15 at positions 25189414-25189495 of NC_000015.10.  

    PNG
    media_image2.png
    553
    1195
    media_image2.png
    Greyscale

The specification (Table 2) teaches that a 3,314 bp region of chromosome 15 covering SNORD115-11 is hypomethylated in subject with ASD compared to subjects without ASD.  It is highly unpredictable if one looked only at the methylation status of the 81bp sequence of SNORD115-11 if they would be able to differentiate ASD from non-ASD.  Based on the teachings in the specification, it appears that the entire 3,314 bp region must be analyzed.   Additionally GenBank teaches that the human SMYD3 gene is a 757,937 bp sequence located on chromosome 1 at positions 245749342..246507279. 

    PNG
    media_image3.png
    630
    1200
    media_image3.png
    Greyscale

The specification (Table 2) teaches that a 1,524 bp region of chromosome 1 inside an undisclosed intron of SMYD3 is hypermethylated in subjects with ASD compared to subjects without ASD.  It is highly unpredictable if one looked at the methylation status of any portion of SMYD3 if they would be able to differentiate ASD from non-ASD.  Based on the teachings in the specification, the claims are only enabled for determining a risk for ASD based on the methylation status of the 1,524 bp region of SMYD3 taught in Table 2. 
 The claims state that analyzing the DNA methylation status comprises determining the methylation at differentially methylated regions (DMRs) in the DNA, wherein the DMRs reside on SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3.  As discussed above the claims broadly encompass determining the subject has a risk of ASD when SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3 are hypermethylated or hypomethylated in the sample in comparison to ANYTHING. However this is not supported by the teachings in the specification.  In particular the specification (para 0111) teaches that hypomethylation of SNORD115-15, SNORD115-11, SNORD115-17 is associated with an increased AOSI score and hypermethylation of SMYD3 is associated with an increased AOSI score. Thus the hyper/hypo methylation is relative to someone with a low AOSI score. 
Additionally it is highly unpredictable if the results obtained using sperm samples could be extrapolated ANY type of sample (i.e., blood, brain, urine, saliva etc.).  The specification itself teaches that this is unpredictable.  In particular the specification (para 0113) teaches that only a small number of the DMRs were positively associated with both AOSI score in semen and in ASD brains.  Further Adalsteinsson et al (PLoS One. October 2012. . 7(10): e0046705) teaches that “Tissue and cell specific methylation are well established in human DNA. In 2006 Eckhardt et al. presented data from the Human Epigenome Project (HEP, a project that aims to identify, catalog, and interpret DNA methylation profiles of all human genes in all major tissues) that suggest that tissue-specific differentially methylated regions (tDMRs) are very common in the genome. The dataset describes DNA methylation of ∼1.9 million CpG sites on chromosomes 6, 20 and 22 in 12 different tissues. Approximately 22% of the investigated amplicons were tDMRs and their average absolute methylation levels differed by up to 20% between tissues (or up to 15% if only somatic tissues are compared).” (p. 1, col. 1). In the absence of evidence to the contrary, it is highly unpredictable if SNORD115-15, SNORD115-11, and SNORD115-17 will be hypomethylated in non-sperm samples obtained from subjects with ASD and SMYD3 will be hypermethylated in non-sperm samples obtained from subjects with  ASD. 
Quantity of Experimentation: 
The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  In support of this position, it is noted that the claimed methods encompass being able to 
 In order to practice the claimed invention one of skill in the art would first have to identify which nucleotide regions located in proximity to SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3 are differentially methylated between subjects with ASD and subjects without ASD. Then additional experimentation would need to be conducted to determine if the identified differentially methylated regions are hypermethylated/hypomethylated in a representative number of different sample types obtained from subjects with ASD in comparison to subjects without ASD.  Further additional experimentation would be required to determine if the methylation status of these DMRs is associated with the risk of a representative number of different diseases/conditions. The specification has merely provided an invitation for further experimentation. 
The amount of experimentation that would be required to practice the full scope of the claimed invention and the amount of time and cost this experimentation would take supports the position that such experimentation is undue.  Attention is directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013):
Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it does. Undue experimentation is a matter of degree. Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even “a considerable amount of experimentation is permissible,” as long as it is “merely routine” or the specification “provides a reasonable amount of guidance” regarding the direction of experimentation. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).  (Emphasis added)

In Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at 1339 (citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983)). Finally, in In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. 1991). The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.  (Emphasis added)

Additionally, attention is directed to Cephalon at 1823, citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 218 USPQ 961, that work that would require 18 months to 2 years so to enable the full scope of an invention, even if routine, would constitute undue experimentation.  As stated therein:
Permissible experimentation is, nevertheless, not without bounds. This court has held that experimentation was unreasonable, for example, where it was found that eighteen months to two years’ work was required to practice the patented invention. See, e.g., White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] Fed. Cir.1983). (Emphasis added)

Attention is also directed to MPEP 2164.06(b) and In re Vaeck, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).
Where, as here, a claimed genus represents a diverse and relatively poorly understood group of microorganisms, the required level of disclosure will be greater than, for example, the disclosure of an invention involving a “predictable” factor such as a mechanical or electrical element. See Fisher, 427 F.2d at 839, 166 USPQ at 24.

In view of such legal precedence, the aspect of having to work for so many years just to provide the starting materials for minute fraction of the scope of the claimed invention is deemed to constitute both an unreasonable length of time and undue experimentation. 
Conclusion:
. 

Response To Arguments
9.	In the response the Applicants traversed the rejection under 35 USC 112(a). Applicants state that the claims have been amended to specify that the methylation status of SNORDI115-15, SNORD115-11 and SNORDI115-17 is hypomethylation and the methylation status of SMYD3 is hypermethylation and to limit the species to human. Applicants argue that methods of measuring DNA methylation are well known in the art and that known methods can be used to identify hypomethylation of SNORD115-15, SNORD115-11 and SNORD 115-17 and hypermethylation of SMYD3. The Applicants argue that the results obtained from the semen samples do correlate with other types of samples and the specification teaches that the data from the study of the brain samples from patients with ASD identified a subset of the AOSI-associated DMRs in semen that show consistent effects in the postmortem human brain samples, including SNORD115-15, SNORD 115-11 and SNORD 115-17.
These arguments and the claim amendments have been fully considered but do not overcome the rejection. Claim 29 broadly encompasses ANY type of sample (i.e., blood, brain, sperm, urine, saliva etc.).  Even if the specification teaches that the methylation status of SNORD115-15, SNORD 115-11 and SNORD 115-17 in brains is also correlated with autism, it does not change that fact that it is highly unpredictable if the methylation status of SNORD115-


Improper Markush Group Rejection
In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
	The Markush grouping of the DMRs that reside on one or more of SNORD115-15, SNORD115-11, SNORD115-17, SMYD3, or any combination thereof is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each DMR has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the DMRs comprise nucleotides. The fact that the DMRs comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being associated with autism. Accordingly, while the different 
Further, the recited DMRs do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that DMRs behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited DMRs possess the common property of being associated with autism.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 

Response To Arguments
13.	In the response the Applicants traversed the improper Markush group rejection.  The Applicants argue that the rejection is moot in view of the claim amendments.  The claim amendments have been considered but do not overcome the rejection.  The claims still recite an improper Markush group for the reasons discussed above. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/AMANDA HANEY/Primary Examiner, Art Unit 1634